Exhibit 10.46

     
 
  September 24, 2008

Paul Gregrey
38 West 26th Street, Apt 5B
New York, NY 10010
Dear Paul:
This letter confirms our agreement (“Agreement”) regarding your employment at
Westwood One, Inc. and/or its Related Entities (“Westwood” or the “Company”).
Capitalized terms used but not defined herein shall have the meaning set forth
in your employment agreement with Westwood One, Inc., effective May 1, 2003, as
amended (“Employment Agreement”).
1. Your employment with Westwood and the Employment Agreement terminated
effective September 19, 2008. In connection with the foregoing and contingent
upon your execution of and full compliance with the terms of this Agreement,
Westwood shall pay you $170,100 in two installments as follows: (i) $145,100 by
no later than October 3, 2008 and (ii) $25,000 by no later than March 31, 2009.
Any payments provided to you herein shall be reduced by appropriate deductions
for federal, state, local taxes and all other appropriate deductions and shall
be paid in accordance with Westwood’s normal payroll policies and policies and
practices regarding the payment of commissions. You acknowledge that you have
been paid all compensation, in cash or otherwise, due to you from Westwood, and
except as set forth above, you shall not receive any other compensation in cash,
salary, commission, draw or bonus, for accrued and unused vacation, or
otherwise. Your right to receive, and the Company’s obligation to pay, the
payments contained in this Section 1 shall not arise until the Effective Date of
this Agreement and shall further depend upon your compliance with this Agreement
and your returning all of the Company’s property as described in Section 7(a)
herein.
2. In exchange and as consideration for the representations, warranties,
covenants and release contained herein, you shall receive the consideration set
forth in Section 1.
3. In consideration of the consideration described in Section 1 and for other
good and valuable consideration, you on your own behalf and on behalf of your
heirs, executors, administrators, attorneys, agents, successors and assigns
hereby voluntarily, knowingly and irrevocably release and forever discharge,
Westwood and its present, former and future subsidiaries, divisions, related
entities, parents, successors, assigns, officers, agents, representatives,
attorneys, fiduciaries, administrators, directors, stockholders, partners and
employees (collectively, the “Westwood Released Parties”) from all debts,
obligations, promises, covenants, agreements, contracts, endorsements, bonds,
controversies, suits, actions, causes of action, judgments, damages, expenses,
claims or demands, in law or in equity, which you ever had, now have, or which
may arise in the future regarding any matter arising on or before the date of
execution of this Agreement, including but not limited to all claims (whether
known or unknown) regarding your employment at or termination of employment from
Westwood (including without limitation any claim for earned and unused vacation
days), any contract (including without limitation your Employment Agreement),
any claim for equitable relief or recovery of punitive, compensatory, or other
damages or monies, attorneys’ fees, any tort, and all claims for alleged
discrimination based upon age, race, color, sex, religion, national origin, or
disability, or other claims, including any claim, asserted or unasserted, which
could arise under Title VII of the Civil Rights Act of 1964; the Age
Discrimination in Employment Act of 1967, as amended; the Older Workers Benefit
Protection Act; the Americans With Disabilities Act of 1990; the Civil Rights
Act of 1866, 42 U.S.C. 1981; the Employee Retirement Income Security Act; the
Family and Medical Leave Act of 1993; the Civil Rights Act of 1991; the National
Labor Relations Act; the Sarbanes-Oxley Act of 2002; all amendments to the
foregoing and any other federal, state or local law, ordinance or regulation, as
well as common law and any claim of a violation of public policy.

 

 



--------------------------------------------------------------------------------



 



Paul Gregrey
September 24, 2008
Page 2
4. In consideration of the consideration described in Section 1 above and for
other good and valuable consideration, you also hereby specifically waive any
and all rights or claims that you have, or may hereafter have, to reinstatement
or reemployment with Westwood. Any reemployment shall be at the sole and
absolute discretion of Westwood.
5. (a) You specifically and expressly hereby waive California Civil Code
Section 1542.  By your signature hereto you certify that you have read the
following provision of California Civil Code Section 1542:  “A general release
does not extend to claims which the creditor does not know or suspect to exist
in his favor at the time of executing the release, which if known by him must
have materially affected his settlement with the debtor.”
(b) You further certify that you understand and acknowledge that the
significance and consequence of this waiver of California Civil Code
Section 1542 is that even if you should eventually suffer additional damages
arising out of the facts referred to herein, you will not be able to make any
claim for those damages.  Furthermore, you acknowledge that you intend these
consequences even as to claims for damages that may exist as of the date of this
release but which you do not know exist, and which, if known, would materially
affect your decision to execute this release, regardless of whether your lack of
knowledge is the result of ignorance, oversight, error, negligence, or any other
cause.
6. Pursuant to and as a part of your complete, total release and discharge of
Westwood and the Westwood Released Parties, you agree, not to sue or file a
charge, complaint, grievance or demand for arbitration in any forum except to
enforce this Agreement or assist or otherwise participate, except as may be
required by law, in any claim, arbitration, suit, action, investigation or other
proceeding of any kind which relates to any matter that involves Westwood and
the Westwood Released Parties and that occurred on or before your execution of
this Agreement. You represent that you have not filed or initiated any such
proceedings against Westwood and the Westwood Released Parties.
7. (a) You agree that while employed by Westwood you have had access to
confidential and proprietary information, including, without limitation,
customer lists, financial data and trade secret information. You agree that any
such confidential information you acquired while an employee of Westwood shall
not be disclosed to any other person or used in a manner detrimental to
Westwood’s interests. In addition, you shall return to Westwood all Westwood
property and tangible confidential information in your possession including, but
not limited to, keys, computers, pagers, files, agreements, documents,
telephones, fax machines and credentials. You agree to cooperate with Westwood
in any investigation Westwood undertakes or litigation Westwood is involved in
relating to matters that occurred during your employment with Westwood.

 

 



--------------------------------------------------------------------------------



 



Paul Gregrey
September 24, 2008
Page 3
(b) For good and valuable consideration provided herein only, you hereby ratify
and reaffirm the restrictions set forth in Paragraphs 8 and 9 of your Employment
Agreement and that such shall remain in full force and effect, including,
without limitation, that the restrictions contained in Paragraphs 8(c),
provided, however, that the parties agree that the Restricted Period shall
continue until and terminate on March 31, 2009. By your signature hereto you
acknowledge that you have reviewed such paragraphs in connection with your
review of this Agreement and understand the restrictions contained therein.
(c) You acknowledge that Westwood has established a valuable and extensive trade
in the services it provides, which has been developed at considerable expense to
Westwood. You agree that, by virtue of the special knowledge that you have
received from Westwood, and the relationship of trust and confidence between you
and Westwood, you have certain information and knowledge of the operations of
Westwood that are confidential and proprietary in nature, including, without
limitation, information about its Corporate Affiliates and Sponsors. You agree
that you will not make use of or disclose at any time, without the prior written
consent of Westwood, Confidential Information relating to Westwood and any of
its Related Entities (including, without limitation, its Sponsor lists, its
Corporate Affiliates, its technical systems, its contracts, its methods of
operation, its business plans and opportunities, its strategic plans and its
trade secrets), and further, that you will return to Westwood all written
materials in your possession embodying such Confidential Information.
(d) You agree that the limitations set forth herein on your rights are
reasonable and necessary for the protection of Westwood. In this regard, you
specifically agree that the limitations as to period of time and geographic
area, as well as all other restrictions on your activities specified herein, are
reasonable and necessary for the protection of Westwood. The parties hereto
agree that the remedy at law for any breach of your obligations under this
Section of this Agreement would be inadequate and that Westwood shall be
entitled to injunctive or other equitable relief (without bond or undertaking)
in any proceeding which may be brought to enforce any provisions of this
Section.
8. You understand and agree that neither you nor anyone acting on your behalf
will publish, publicize, disseminate, communicate or cause to be published,
publicized, disseminated or communicated, to any entity or person whatsoever,
directly or indirectly, information concerning your employment with Westwood,
the existence of this Agreement or the terms described herein except to your
attorneys, accountants, tax advisors or immediate family, which for purposes
hereof shall include your spouse, parents, children, siblings, grandparents,
grandchildren, mother-in-law and father-in-law. You agree not to make any
statement or take any actions which in any way disparage or which could harm the
reputation and/or goodwill of Westwood, or in any way, directly or indirectly,
cause or encourage the making of such statements or the taking of such actions
by anyone else. Nothing in this paragraph shall prohibit you from responding
truthfully to a lawfully issued subpoena, court order, or other lawful request
by any regulatory agency or government authority.

 

 



--------------------------------------------------------------------------------



 



Paul Gregrey
September 24, 2008
Page 4
9. You further acknowledge and agree that in the event you ever challenge the
enforceability of this agreement or breach this Agreement, Westwood will seek
offset of any payments made to you herein or benefits provided to you to the
extent permitted by law and Westwood will not be required to make any further
payments to you or to provide you with any other benefits referred to herein.
10. The terms of this Agreement, including all facts, circumstances, statements
and documents relating thereto, shall not be admissible or submitted as evidence
in any litigation in any forum except as required by law for any purpose other
than to secure enforcement of the terms and conditions of this Agreement.
11. The validity and construction of this Agreement shall be governed by the
laws of the State of New York, excluding the conflict of law principles thereof.
12. The parties agree that any dispute, controversy or claim arising out of this
Agreement, except for any injunctive or equitable relief, shall be finally
settled by arbitration in New York, New York in accordance with the Commercial
Arbitration Rules of the American Arbitration Association in effect on the date
of this Agreement and judgment upon the award may be entered in any court having
jurisdiction thereof.
13. Except as otherwise set forth herein and covenants you agreed that survive
the termination of your employment, this Agreement sets forth the terms and
conditions of your separation of employment with Westwood, and supersedes any
and all prior oral and written agreements between you and Westwood, including
your Employment Agreement. This Agreement may not be altered, amended or
modified except by a further writing signed by you and Westwood.
14. This Agreement may be executed in counterparts, including via facsimile
copy, each of which shall constitute an original, but all of which together
shall constitute one agreement.
15. The failure of any party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of the Agreement.
16. If any of the provisions, terms or clauses of this Agreement are declared
illegal, unenforceable or ineffective in a legal forum, those provisions, terms
and clauses shall be deemed severable, such that all other provisions, terms and
clauses of this Agreement shall remain valid and binding upon the parties.

 

 



--------------------------------------------------------------------------------



 



Paul Gregrey
September 24, 2008
Page 5
17. You acknowledge that you have been offered at least 45 days from the date
you received this Agreement within which to consider its terms; that you have
been advised to consult with an attorney regarding the terms of this Agreement
and that you have done so to the extent you desired. You further acknowledge
that your signature below indicates that you are entering into this Agreement
freely, knowingly and voluntarily with a full understanding of its terms,
including the complete general release of all claims against Westwood and the
Westwood Released Parties. The terms of this Agreement shall not become
effective or enforceable until seven (7) days following the date of its
execution by both parties (the “Effective Date”), during which time you may
revoke the Agreement by notifying Westwood in writing, by registered mail
delivered to the attention of the undersigned at 40 West 57th Street, 5th Floor,
New York, NY 10019. You acknowledge that you have been given ample opportunity
to review this Agreement and have read it in its entirety.

                                  Very truly yours,    
 
                                WESTWOOD ONE, INC.    
 
                   
Date:
  9/25/08       By:   /s/ David Hillman    
 
                   
 
              Name: David Hillman    
 
              Title: CAO & GC    

By signing this Agreement below, you agree to and accept the provisions
contained herein. You certify and acknowledge that you (i) have been advised to
consult with an attorney about this Agreement prior to executing same, (ii) have
read the Agreement, (iii) understand its contents, (iv) are voluntarily entering
into this Agreement free from coercion or duress and (v) agree to be bound by
its terms.

                     
Date:
  9/24/08     /s/ Paul Gregrey    
 
             
 
        Paul Gregrey    

 

 